DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 contains the trademark/trade name Glob Top.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe epoxy resin materials and, accordingly, the identification/description is indefinite.
Claims 19 and 26 contain the trademark/trade name Kapton film.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17, 20-21, 24 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkle (US Patent No. 5,250,925) in view of Ogomi (US Pub. No. 2013/0119980).
Regarding claims 15-17, 20, 24 and 30 , Shinkle teaches a magnetic field sensor for measuring variable magnetic field, comprising: 
a magnetoresistive sensor chip (Fig. 3, item 34);
a flat sensor carrier (the sensor carrier 20 has a planar surface 24) carrying the sensor chip and having an upper side (28) and an underside (24);
the sensor chip being electrically contactable from the upper side of the sensor carrier via connections points (38) provided on the sensor chip, and the sensor chip receiving via the underside of the sensor carrier a magnetic field to be measured which is generated by a 
a protective jacket (32) filling in and/or covering the recess in the sensor carrier;
wherein the protective jacket is a Glob Top (i.e. epoxy resin material –col. 7, ll. 36-37) [claim 16];
wherein the sensor chip is positioned on and fastened to the sensor carrier from the upper side (col. 7, ll. 5-8) [claim 17];
wherein the recess is step-like and has a deepened connection with bond pads (Fig. 3) [claims 20 and 30].
Shinkle does not specifically teach the upper side of the sensor carrier having a recess in the form of a penetration through the sensor carrier in which the sensor chip is arranged and the protective jacket having an ending flush with, or protruding above, the upper side of the sensor carrier for mechanical stabilization and passivation of the sensor chip.
Ogomi teaches a magnetic field sensor comprises a sensor carrier (91&92) having a recess in the form of a penetration through the sensor carrier in which the sensor chip is arranged, and a protective jacket (13) having an ending flush with, or protruding above, the upper side of the sensor carrier for mechanical stabilization and passivation of the sensor chip (para. 102).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention substitute a sensor assembly as taught by Ogomi for Shinkle’s sensor assembly in order to provide a mechanical and electrical protection for said sensor chip.
Regarding claims 21 and 31, Shinkle, as modified by Ogomi, teaches the invention as claimed in claims 20 and 30, respectively. Ogomi further teaches bonding wires (12) are laid inside the recess such that they do not protrude above the upper side of the sensor carrier. 
Regarding claim 32, Shinkle, as modified by Ogomi, teaches a measuring method comprising:
providing a magnetic field sensor according to claim 15;
moving a sensor magnet along the underside of the sensor carrier (col. 7, ll. 56-60);
processing and/or evaluating measurement signals of the sensor chip by an evaluation device arranged on the upper side of the sensor carrier (col. 7, l. 60 to col. 8, l. 2). 
Claims 18, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkle in view of Ogomi as applied to claim 15 above, and further in view of Schneider et al. (US Pub. No. 2011/0089505).
Regarding claims 18, 23 and 28, Shinkle, as modified by Ogomi, teaches all the claimed limitations except for the underside of the sensor carrier is coated with a tribological protective layer, however tribological protective layers are well-known to a person of ordinary skill in the art as evidence by Schneider (para. 8). It would have been obvious to one having an ordinary skill in the art to coat the underside of the sensor carrier with a tribological protective layers in order to protect the underside of the sensor carrier from wear.
Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkle in view of Ogomi as applied to claim 15 above, and further in view of Decitre (US Pub. No. 2016/0109408).
Regarding claims 19 and 26, Shinkle, as modified by Ogomi, teaches all the claimed limitations except for the underside of the sensor carrier is coated with a Kapton film (i.e. a polyimide film). Decitre teaches a sensor assembly comprises a sensor carrier, wherein the underside of the carrier is coated with a polyimide film (para. 43). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to . 
Allowable Subject Matter
Claims 22, 25, 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852